[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                           FILED
                                                                   U.S. COURT OF APPEALS
                        ------------------------------------------- ELEVENTH CIRCUIT
                                                                     SEPTEMBER 19, 2007
                                     No. 06-15715
                                                                      THOMAS K. KAHN
                               Non-Argument Calendar
                                                                           CLERK
                        --------------------------------------------

                               BIA No. A98-940-103

LUIS JAVIER VICUNA VICUNA,

                                                         Petitioner,

                                          versus

U. S. ATTORNEY GENERAL,

                                                         Respondent.

              ----------------------------------------------------------------
                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
              ----------------------------------------------------------------

                                (September 19, 2007)

Before EDMONDSON, Chief Judge, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

      Luis Javier Vicuna Vicuna, a native and citizen of Ecuador, petitions for

review of the affirmance by the Board of Immigration Appeals (“BIA”) of the
decision of the Immigration Judge (“IJ”). The decision denied asylum,

withholding of removal, and relief under the United Nations Convention Against

Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment

(“CAT”).1 No reversible error has been shown; we deny the petition.

       When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257

F.3d 1262, 1284 (11th Cir. 2001). “Insofar as the [BIA] adopts the IJ’s reasoning,

we will review the IJ’s decision as well.” Id. An IJ’s factual determination that an

alien is unentitled to asylum “must be upheld if it is supported by substantial

evidence.” Mazariegos v. U.S. Attorney Gen., 241 F.3d 1320, 1323 (11th Cir.

2001). “To reverse the IJ’s fact findings, we must find that the record not only

supports reversal, but compels it.” Mendoza, 327 F.3d at 1287.

       An alien may obtain asylum if he is a “refugee”: a person unable or

unwilling to return to his country of nationality, and who is unable or unwilling to

avail himself of the protection of that country, “because of persecution or a

well-founded fear of persecution on account of” a protected ground, including

membership in a particular social group. 8 U.S.C. §§ 1101(a)(42)(A); 1158(a)(1),



  1
  Vicuna has abandoned his claim for CAT relief. Therefore, we will not address this claim. See
Mendoza v. U.S. Attorney Gen., 327 F.3d 1283, 1286 n.3 (11th Cir. 2003).

                                              2
(b)(1). An alien establishes a well-founded fear of future persecution by

presenting “specific, detailed facts showing a good reason to fear that he will be

singled out for persecution on account of [a protected ground].” Al Najjar, 257

F.3d at 1287 (internal quotation omitted). An alien also may sustain his burden of

proof without showing that he would be singled out for persecution if he

establishes (1) a pattern or practice in his home country of persecution of a group

of similarly situated persons on account of a protected ground and (2) his

inclusion in and identification with the group. 8 C.F.R. § 208.13(b)(2)(iii). But an

alien does not have a well-founded fear of persecution if he could avoid

persecution by relocating to another part of his country of nationality and it would

be reasonable for the alien to do so. 8 C.F.R. § 208.13(b)(2)(ii); Mazariegos, 241

F.3d at 1327 (“As a matter of immigration policy, a government may expect that

an asylum seeker be unable to obtain protection anywhere in his own country

before he seeks the protection of another country.”). In addition, we have

explained that persecution is an “extreme concept”; and “mere harassment does

not amount to persecution.” Sepulveda v. U.S. Attorney Gen., 401 F.3d 1226,

1231 (11th Cir. 2005) (internal quotation omitted).

      In his asylum application, Vicuna asserted that he lived in Biblian, Ecuador

and that he is homosexual. Vicuna contended that, after a rumor was spread in

                                          3
Biblian that he was homosexual, he was detained by local police for three hours

and during this detention, he was beaten and forced to clean cells. The police did

not charge Vicuna with a crime. Vicuna also claimed that, a few months later, he

was walking home from a sports event when the police again stopped him.

According to Vicuna, the police asked him if he was “prostituting” himself and

kicked him. Vicuna then escaped from the police. The IJ concluded that the

harassment Vicuna claimed to have experienced did not rise to the level of

persecution and that Vicuna failed to offer corroborating evidence to support his

claim. The IJ also determined that Vicuna failed to establish a well-founded fear

of future persecution throughout Ecuador. The BIA affirmed these conclusions

and explained that Vicuna did not show a pattern or practice of persecution against

homosexuals in Ecuador or that he could not safely relocate within Ecuador.

       On appeal, Vicuna argues that he presented corroborating evidence showing

that he could not resettle in Ecuador because of his homosexuality and that

persons similarly situated to him have been persecuted in Ecuador.2 Substantial

evidence supports the determination that Vicuna failed to meet his burden of



   2
    In his initial brief, Vicuna did not argue that he had suffered past persecution; so this argument
is abandoned. See Al Najjar, 257 F.3d at 1282 n.12. And even if Vicuna had not abandoned this
claim, the record would not compel us to reverse the IJ’s conclusion that Vicuna failed to
demonstrate past persecution. See Sepulveda, 401 F.3d at 1231.

                                                  4
establishing a well-founded fear of future persecution in Ecuador. Although

Vicuna provided documentary evidence that homosexuals can be mistreated in

Ecuador, Vicuna admitted that he did not try to relocate to another part of Ecuador

before he left for the United States. Vicuna has not demonstrated that he could not

avoid persecution by relocating within Ecuador; and he also has failed to show a

pattern or practice of persecution against homosexuals throughout Ecuador.

Therefore, Vicuna has not established eligibility for asylum relief; and he cannot

meet the more stringent burden for withholding of removal. Zheng v. U.S.

Attorney Gen., 451 F.3d 1287, 1292 (11th Cir. 2006). We deny the petition.

      PETITION DENIED.




                                         5